ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                          )
                                                      )
Hwasan Engineering & Construction Co., Ltd.           )   ASBCA No. 62077
                                                      )
Under Contract No. W912UM-17-C-0047                   )

APPEARANCE FOR THE APPELLANT:                             Song Yong Eui, Esq.
                                                           Central IP & Law
                                                           Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                           Michael P. Goodman, Esq.
                                                           Engineer Chief Trial Attorney
                                                          Paul L. Huhtanen, Esq.
                                                           Engineer Trial Attorney
                                                           U.S. Army Engineer District, Far East
                                                           Seoul, Korea

                                    ORDER OF DISMISSAL

       Appellant filed its notice of appeal on May 23, 2019. The government moved to
dismiss the appeal for lack of jurisdiction, alleging that appellant submitted its claim to
the contracting officer on May 10, 2019, and that this appeal is premature. In response,
appellant stated that it is amenable to dismissal without prejudice and that the
government is in agreement.

       By Order dated July 1, 2019, the Board advised the parties that the appeal would
be dismissed without prejudice unless either party objected within 14 days of the Order.
Neither party objected.

       Accordingly, this appeal is dismissed from the Board's docket without prejudice.

       Dated: August 1, 2019



                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62077, Appeal ofHwasan Engineering
& Construction Co., Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2